Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the RCE filed on 02/15/2022. Claims 19-20 are canceled, and claims 1-18 and 21-22 are pending and have been considered below.

3.	The rejections of Claims 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are moot pursuant to amendment. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo (CA 2747145) in view of Snyder et al. (US 2019/0130285) and further in view of Marantz et al. (US 2015/0269176).

Claim 1. Dimassimo discloses a computing system comprising:
one or more processors ([0025]); and
a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) ([0046],[0025]), the method comprising:
obtain results of an input data set applied to a selected AI (Artificial Intelligence) model of a plurality of AI models (“The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 4 see the search results for the query “Montreal Canadians”) ([0047]);
refine the obtained results based at least on one or more characteristics of the selected AI model (“using knowledge engineering techniques, each search facet can be dynamically filtered at index time or event at query time… dynamically filtering at query time provides an added benefit that content does not need to be re-classified”)([0057]), “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”) ([0019]); lists example facets ([0028]);
communicate the one or more selected interface elements to the interface component that interfaces with the refined results “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria” ([0046],[0055]).
Dimassimo does not explicitly disclose based at least upon one or more characteristics of the selected Al model, identify and select one or more interface elements for presentation; 
However, Snyder discloses based at least upon one or more characteristics of the selected Al model, identifying and selecting one or more interface elements for presentation to an interface component that can be used to interface with the refined results, wherein different characteristics of different Al models will result in correspondingly different one or more interface elements being selected and presented to the interface component ([0036]-[0037], [0039]-[0041], fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Dimassimo. One would have been motivated to do so in order to enable a user or customer to select a particular item that truly matches their needs from such large repositories/inventories.
However, Marantz discloses among a plurality of interface components, the plurality of interface components comprising at least one of (1) a querv engine configured to interface with the refined results via queries, or (2) a suggestion engine configured to suggest a query ([0005], [0059], [0081],[0082]) [wherein figs 6-8 disclose query and suggestion interface options]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Dimassimo. One would have been motivated to do so to provide meaningful assistance to the user in refining his or her query.

Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements comprising one or more operators that may be used to query against the refined results (“The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]). 

Claim 3. Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements comprising one or more terms that may be used to query against the refined results ([0020]).

Claim 4. Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements comprising one or more visualizations that may be used to present results of queries against the refined results (the search results displayed) (fig. 6).

Claim 5. Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the interface component comprising a suggestion engine that generates suggested queries against the refined results ([0055]-[0056]).

Claim 6. Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the interface component comprising a query engine that may be used to query against the refined results (item 260, fig. 3).

Claim 7. Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the interface component comprising a visualization engine that may be used to visualize results of queries against the refined results ([0053], item 290 fig.3).

Claim 8. Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the one or more selected interface elements also being identified based on the input data set that was applied to the AI model (“a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques…The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]). 

Claim 9. Dimassimo Snyder and Marantz disclose the computing system in accordance with claim 1, Dimassimo further discloses the computing system further configured to: semantically indexing the refined results to obtain a semantic index, where the interfacing with the refined results is performed by interfacing with the semantic index ([0046]).

Claims 10 represents the method of claim 1, respectively and are rejected along the same rationale. Furthermore, Snyder discloses identifying one or more characteristics of the input data set and one or more characteristics of the selected Al model ([0036]-[0037], fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of Dimassimo. One would have been motivated to do so in order to enable a user or customer to select a particular item that truly matches their needs from such large repositories/inventories.

Claims 11-18 represent the method of claims 2-9, respectively and are rejected along the same rationale.

Claim 21. Dimassimo discloses a computer program product comprising:
one or more hardware storage devices having thereon computer-executable instructions that are executable by one or more processors of a computing system, the computer-executable instructions configure the computing system to perform at least:
obtain results of an input data set corresponding to a particular input data set type of a plurality of input data set types applied to a selected Al (artificial intelligence) model of a plurality of Al models, the selected Al model corresponding to a particular Al model type of a plurality of Al model types (“The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 4 see the search results for the query “Montreal Canadians”) ([0047]) (“a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) ([0046],[0025]);
refine the obtained results based at least on one or more characteristics of the selected Al model (“using knowledge engineering techniques, each search facet can be dynamically filtered at index time or event at query time… dynamically filtering at query time provides an added benefit that content does not need to be re-classified”)([0057]), “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”) ([0019]); lists example facets ([0028]);
communicated to the interface component; and communicate the one or more interface elements to an interface component that interfaces with the refined results to tailor an interface to the refined results “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria” ([0046],[0055]).
Dimassimo does not explicitly disclose based at least upon characteristics of the particular data set type and characteristics of the particular Al model type associated with the obtained results, identify and select one or more interface elements; identify an interface component among a plurality of interface components that can be used to interface with the refined results, wherein different combinations of characteristics of different input data sets and different Al models will result in correspondingly different one or more interface elements being selected and communicated to different interface component, the plurality of interface components comprising at least one of (1) a querv engine configured to interface with the refined results via queries, or (2) a suggestion engine configured to suggest a query.
However, Snyder discloses based at least upon one or more characteristics of the selected Al model, identifying and selecting one or more interface elements for presentation to an interface component that can be used to interface with the refined results, wherein different characteristics of different Al models will result in correspondingly different one or more interface elements being selected and presented to the interface component ([0036]-[0037], [0039]-[0041], fig. 3). Therefore, it would have been obvious to one having ordinary skill in the Dimassimo. One would have been motivated to do so in to enable a user or customer to select a particular item that truly matches their needs from such large repositories/inventories.
However, Marantz discloses among a plurality of interface components, the plurality of interface components comprising at least one of (1) a querv engine configured to interface with the refined results via queries, or (2) a suggestion engine configured to suggest a query ([0005], [0059], [0081],[0082]) [wherein figs 6-8 disclose query and suggestion interface options]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Dimassimo. One would have been motivated to do so to provide meaningful assistance to the user in refining his or her query

Claim 22. Dimassimo Snyder and Marantz disclose the computing system of claim 21, Dimassimo further discloses wherein identifying one or more interface elements to be used to interface with the refined results occurs prior to receiving a user query, the executable instructions being further executable by the one or more processors to further configure the computing system to: receive a user query based on one or more interface elements, the one or more interface elements being configured to query against the refined results (“The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]).

Response to Arguments



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171